Exhibit 10.2

June 14, 2016

Par Pacific Holdings, Inc.

One Memorial Plaza

800 Gessner Road, Suite 875

Houston, Texas 77024

Attention:   Chris Micklas   Chief Financial Officer

Re: $100 Million Back Up Convertible Note Commitment

Ladies and Gentlemen:

Par Pacific Holdings, Inc. (“Par”) has informed us that it intends to market and
sell at least $100 million of senior unsecured convertible notes to be issued by
Par (the “Offering”). To provide assurance to Par that it will be able to raise
at least $100 million of financing, whether or not the Offering is successful,
the undersigned (collectively, the “Back Up Convertible Note Purchasers”) hereby
commit, severally and not jointly, to acquire 5.0% senior unsecured convertible
notes due 2021 substantially on the terms and subject to the conditions set
forth on the term sheet attached hereto at Schedule 1 (“Back Up 2021 Convertible
Note Term Sheet”) (such convertible notes, the “Back Up 2021 Convertible
Notes”), in accordance with each undersigned’s commitment set forth opposite
each such undersigned’s name on Schedule 2 attached hereto (each such
commitment, the “Back Up Convertible Note Commitment” and collectively, the
“Back Up Convertible Note Commitments”). The Back Up Convertible Note Commitment
shall expire on July 1, 2016.

The obligation of the Back Up Convertible Note Purchasers to acquire the Back Up
2021 Convertible Notes is conditioned upon satisfaction of each of the
conditions precedent set forth in the attached Back Up 2021 Convertible Note
Term Sheet.

Whether or not the transactions contemplated hereby are consummated, Par shall:
(x) pay within ten (10) days of demand the reasonable and documented fees,
expenses, disbursements and charges of the Back Up Convertible Note Purchasers
incurred relating to the Back Up Convertible Note Commitments or to the
preparation and negotiation of this letter agreement (this “Agreement) or any
necessary definitive documents relating to the terms set forth herein (and/or
the attached schedules), including, without limitation, the fees and expenses of
counsel to the Back Up Convertible Note Purchasers and (y) indemnify and hold
harmless each of the Back Up Convertible Note Purchasers and their respective
general partners, members, managers and equity holders, and the respective
officers, employees, affiliates, advisors, agents, attorneys, financial
advisors, accountants, consultants of each such entity, and to hold the Back Up
Convertible Note Purchasers and such other persons and entities (each an
“Indemnified Person”) harmless from and against any and all losses, claims,
damages, liabilities and expenses, joint or several, which any such person or
entity may incur, have asserted against it or be involved in as a result of or
arising out of or in any way related to this Agreement, the matters referred to
herein, the offering procedures, the Back Up 2021 Convertible Note Term Sheet,
the use of proceeds from the Back Up 2021 Convertible Notes or any related
transaction



--------------------------------------------------------------------------------

or any claim, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any of such Indemnified Persons is a party
thereto, and to reimburse each of such Indemnified Persons upon ten (10) days of
demand for any legal or other expenses incurred in connection with any of the
foregoing; provided, however, that the foregoing indemnity will not, as to any
Indemnified Person, apply to losses, claims, damages, liabilities or related
expenses to the extent they have resulted from the willful misconduct or gross
negligence of such Indemnified Person. Notwithstanding any other provision of
this Agreement, no Indemnified Person will be liable for any special, indirect,
consequential or punitive damages in connection with its activities related to
the matters referred to herein, the offering procedures, or the Back Up 2021
Convertible Note Term Sheet. The terms set forth in this paragraph survive
termination of this Agreement and shall remain in full force and effect.

This Agreement (a) is not assignable by Par without the prior written consent of
each of the Back Up Convertible Note Purchasers (and any purported assignment
without such consent shall be null and void ab initio), and (b) is intended to
be solely for the benefit of the parties hereto and is not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto. Notwithstanding the foregoing, the Back Up Convertible Note
Purchasers may assign all or any portion of their obligations hereunder to an
affiliate of a Back Up Convertible Note Purchasers, including one or more funds
or accounts affiliated with or advised or managed by a Back Up Convertible Note
Purchasers or any of its affiliates, or one or more financial institutions or
entities reasonably acceptable to Par. In the event that any Back Up Convertible
Note Purchaser fails to meet its obligations under this Agreement, the
non-breaching Back Up Convertible Note Purchasers shall (x) have no obligation
to fund the breaching Back Up Convertible Note Purchaser’s Back Up Convertible
Note Commitment and (y) have the right, but not the obligation, to assume such
obligations in such manner as they may agree.

The obligations of the Back Up Convertible Note Purchasers under this Agreement
shall automatically terminate and all of the obligations of Par (other than the
obligations of Par to (i) pay the reimbursable fees and expenses and
(ii) satisfy their indemnification obligations, in each case, as set forth
herein) shall be of no further force or effect in the event that Par is able to
sell at least $100,000,000 of senior unsecured convertible notes on or before
July 1, 2016 (“Other Notes”) provided that Par hereby agrees that the
undersigned Back Up Convertible Note Purchasers affiliated with or advised or
managed by (i) Whitebox Advisors LLC (“Whitebox Funds”) shall be allocated the
opportunity to purchase at least $32,500,000 of the Other Notes (or such lesser
amount requested by the Whitebox Funds) if the Whitebox Funds agree to acquire
the Other Notes, in their sole and absolute discretion, and (ii) Highbridge
Capital Management, LLC, (“Highbridge Funds”) shall be allocated the opportunity
to purchase at least $32,500,000 of the Other Notes (or such lesser amount so
requested by the Highbridge Funds) if the Highbridge Funds agree to acquire the
Other Notes, in their sole and absolute discretion (for the avoidance of doubt,
this Agreement shall not constitute a commitment by the Back Up Convertible Note
Purchasers to acquire any of the Other Notes).

THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS.

 

2



--------------------------------------------------------------------------------

This Agreement may not be amended or waived except in writing signed by (i) each
of the Back Up Convertible Note Purchasers and (ii) Par. This Agreement may be
executed in any number of counterparts, each of which will be an original, and
all of which, when taken together, will constitute one agreement. Delivery of an
executed counterpart of this Agreement by facsimile or portable document format
(PDF) will be effective as delivery of a manually executed counterpart of this
Agreement.

Notwithstanding anything contained herein, each Back Up Convertible Note
Purchaser acknowledges that its decision to enter into this Agreement has been
made by such Back Up Convertible Note Purchaser independently of any other Back
Up Convertible Note Purchaser(s).

This Agreement constitutes the entire understanding among the parties hereto
with respect to the subject matter hereof and replaces and supersedes all prior
agreements and understandings, both written and oral, among the parties hereto
with respect to the subject matter hereof and shall become effective and binding
upon the mutual exchange of fully executed counterparts.

The undersigned represent that they have the authority to execute and deliver
this Agreement on behalf of their respective affiliate Back Up Convertible Note
Purchasers (including any investment advisor clients) listed on Schedule 2
attached hereto.

If the foregoing is in accordance with your understanding of our agreement,
please sign this letter in the space indicated below and return it to us.

[SIGNATURE PAGES TO FOLLOW]

 

3



--------------------------------------------------------------------------------

Very truly yours, HIGHBRIDGE INTERNATIONAL LLC By:   Highbridge Capital
Management, LLC, its trading manager By:  

/s/ Jason Hempel

Name:   Jason Hempel Title:   Managing Director HIGHBRIDGE TACTICAL CREDIT &
CONVERTIBLES MASTER FUND, L.P. By:   Highbridge Capital Management, LLC, its
trading manager By:  

/s/ Jason Hempel

Name:   Jason Hempel Title:   Managing Director

 

[Signature Page to Back Up Convertible Note Commitment]



--------------------------------------------------------------------------------

FUNDS MANAGED ON BEHALF OF WHITEBOX ADVISORS, LLC By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   General Counsel

 

[Signature Page to Back Up Convertible Note Commitment]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED:

 

PAR PACIFIC HOLDINGS, INC. By:  

/s/ James Matthew Vaughn

Name:   James Matthew Vaughn Title:   Sr. Vice President and General Counsel

 

[Signature Page to Back Up Convertible Note Commitment]



--------------------------------------------------------------------------------

Schedule 1

Back Up 2012 Convertible Note Term Sheet

See Attached.



--------------------------------------------------------------------------------

BACK UP 2021 CONVERTIBLE NOTE TERM SHEET

OFFERING OF SECURITIES

The summary below describes the principal terms of the Convertible Notes
(hereafter defined). Certain of the terms and conditions described below are
subject to important limitations and exceptions.

 

ISSUER:

Par Pacific Holdings, Inc., a Delaware corporation (the “Company”).

 

INVESTORS:

Certain funds managed on behalf of Whitebox Advisors, LLC, Highbridge
International LLC and Highbridge Tactical Credit & Convertibles Master Fund,
L.P. (collectively, the “Investors”)

 

OFFERING PROCESS:

Private Placement of Securities

 

SECURITIES

$100,000,000 principal amount of 5% Senior Unsecured Convertible Notes due 2021
(“Convertible Notes”).

 

CLOSING DATE/ISSUE DATE

July 1, 2016 or such earlier date satisfactory to the Investors

 

INTEREST

Five percent (5%) per annum. Interest will accrue from the issue date and will
be payable semiannually in arrears on June 15 and December 15 of each year,
beginning on December 15, 2016. Company shall pay additional interest, as the
sole remedy relating to the failure of the Company to comply with Company’s
reporting obligations

 

CONVERSION PRICE

20 percent (20%) in excess of closing price of Company’s common stock on the
date on which the Convertible Note issuance launches but not to exceed $18 per
share, subject to customary adjustments. In addition, following certain
corporate events, referred to as a Make-Whole Fundamental Change, that occur
prior to the Maturity Date, the Company will decrease the conversion price for a
holder who elects to convert its Convertible Notes in connection with such a
corporate event in certain circumstances.

 

CONVERSION RIGHTS

Holders may convert all or any portion of their Convertible Notes, in multiples
of $1,000 principal amount, at their option at any time prior to the close of
business on the business day immediately preceding the Maturity Date.

 

  Upon conversion, Company will pay or deliver, as the case may be, cash, shares
of Company’s common stock or a combination of cash and shares of Company’s
common stock, at its election. If Company satisfies its conversion obligation
solely in cash or through payment and delivery, as the case may be, of a
combination of cash and shares of Company’s common stock, the amount of cash and
shares of common stock, if any, due upon conversion will be based on a daily
conversion value (as described herein) calculated on a proportionate basis for
each trading day in a 30 trading day observation period (as described herein).

 

 

Holders will not receive any additional cash payment or additional shares
representing accrued and unpaid interest, if any, upon conversion of its
Convertible Notes, except in limited circumstances and other than the make-whole
premium described below in the case of a conversion in connection with a
redemption of the Convertible Notes at Company’s option (other than an
Acquisition Redemption (hereinafter defined)). Instead, interest will be deemed
to be paid by the cash, shares of Company’s common stock or a combination of
cash and shares of Company’s common stock paid or delivered, as the case may be,
to the applicable holder upon conversion of the applicable Convertible Notes.



--------------------------------------------------------------------------------

REDEMPTION AT COMPANY’S OPTION

If the unit purchase agreement relating to the pending acquisition of Hermes
Consolidated, LLC, d/b/a Wyoming Refining Company by Par Wyoming, LLC
terminates, Company may redeem all, but not less than all, of the outstanding
Convertible Notes for cash by delivering notice of such redemption on or prior
to August 9, 2016, at a redemption price equal to 102% of the principal amount
of the Convertible Notes to be redeemed, plus accrued and unpaid interest to,
but excluding, the redemption date (an “Acquisition Redemption”).

 

  Except as set forth in the immediately preceding paragraph, Company may not
redeem the Convertible Notes prior to June 20, 2019. Company may redeem all or
part of the Convertible Notes, at its option, on or after June 20, 2019 if the
last reported sale price of Company’s common stock has been at least 140% of the
conversion price then in effect (i) on the trading day immediately preceding the
date on which we provide notice of redemption and (ii) for at least 20 trading
days (whether or not consecutive) during any 30 consecutive trading day period
(including the last trading day of such period) ending on, and including, the
trading day immediately preceding the date on which the Company provides notice
of redemption at a redemption price equal to 100% of the principal amount of the
Convertible Notes to be redeemed, plus accrued and unpaid interest to, but
excluding, the redemption date, payable in cash, plus a “make-whole premium”
payment or delivery, as the case may be, in cash, shares of Company’s common
stock or a combination of cash and shares of Company’s common stock, at
Company’s election, with a value equal to the present value of the remaining
scheduled payments of interest on the Convertible Notes to be redeemed through
June 30, 2021 (excluding interest accrued to, but excluding, the redemption
date). The present value of the remaining interest payments will be computed
using a discount rate per annum equal to the reference discount rate.
Notwithstanding anything to the contrary in the foregoing, unless the Company
has made a full cash settlement election for all shares to be issued on
conversion, in no event shall the Company have the right to redeem the
Convertible Notes under this provision at any time the Registration Statement
required to be filed under the Registration Rights Agreement is not effective or
the use of such Registration Statement is then suspended.

 

  The “reference discount rate” means, for any redemption, the yield to maturity
of United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519) that
has become publicly available at least two business days prior to such date (or,
if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from the
redemption date to the maturity date of the Convertible Notes; provided,
however, that if the period from the redemption date to the Maturity Date is
less than one year, the weekly average yield on actively traded United States
Treasury securities adjusted to a constant maturity of one year will be used.
Any such reference discount rate shall be obtained by Company.

 

 

If Company elects to satisfy some or all of the make-whole premium through the
delivery of shares of Company’s common stock, then the

 

2



--------------------------------------------------------------------------------

 

number of shares of common stock a holder will receive will be that number of
shares that have a value equal to the cash amount of the make-whole premium
payment to be made to such holder in shares, divided by the product of (1) the
average of the last reported sale prices of Company’s common stock over the five
trading day period ending on, and including, the third trading day immediately
preceding the redemption or conversion date, as applicable, and (2) 97%.

 

  Company must make the make-whole premium payment on all Convertible Notes
called for redemption (other than for an Acquisition Redemption) prior to the
Maturity Date, including Convertible Notes converted after the date Company
provides the notice of redemption and prior to the related redemption date.

 

  Company will give notice of any redemption not less than 40 nor more than 60
scheduled trading days before the redemption date by mail or electronic delivery
to the trustee, the paying agent and each holder of Convertible Notes. No
“sinking fund” is provided for the Convertible Notes, which means that Company
is not required to redeem or retire the Convertible Notes periodically.

 

FUNDAMENTAL CHANGE

If Company undergoes a “Fundamental Change”, subject to certain conditions,
holders may require Company to repurchase for cash all or part of their
Convertible Notes in principal amounts of $1,000 or an integral multiple
thereof. The fundamental change repurchase price will be equal to 100% of the
principal amount of the Convertible Notes to be repurchased, plus accrued and
unpaid interest to, but excluding, the fundamental change repurchase date.

 

  A “Fundamental Change” will be deemed to have occurred at the time after the
Convertible Notes are originally issued if any of the following occurs:

 

  (1) a “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than the Company, Company’s wholly owned subsidiaries and Company and
their employee benefit plans, has become the direct or indirect “beneficial
owner,” as defined in Rule 13d-3 under the Exchange Act, of Company’s common
equity representing more than 50% of the voting power of Company’s common
equity;

 

  (2) the consummation of (A) any recapitalization, reclassification or change
of Company’s common stock (other than changes resulting from a subdivision or
combination) as a result of which Company’s common stock would be converted
into, or exchanged for, stock, other securities, other property or assets;
(B) any share exchange, consolidation or merger of the Company pursuant to which
Company’s common stock will be converted into cash, securities or other property
or assets; or (C) any sale, lease or other transfer in one transaction or a
series of transactions of all or substantially all of the consolidated assets of
the Company and Company’s subsidiaries, taken as a whole, to any person other
than one of our wholly owned subsidiaries; provided, however, that a transaction
described in clause (B) in which the holders of all classes of Company’s common
equity immediately prior to such transaction own, directly or indirectly, more
than 50% of all classes of common equity of the continuing or surviving
corporation or transferee or the parent thereof immediately after such
transaction in substantially the same proportions as such ownership immediately
prior to such transaction shall not be a Fundamental Change pursuant to this
clause (2);

 

3



--------------------------------------------------------------------------------

  (3) Company’s stockholders approve any plan or proposal for the liquidation or
dissolution of the Company; or

 

  (4) Company’s common stock (or other common stock underlying the notes) ceases
to be listed or quoted on any of the NYSE MKT, The New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors).

 

  A transaction or transactions described in clause (1) or clause (2) above will
not constitute a Fundamental Change, however, if at least 90% of the
consideration received or to be received by Company’s common stockholders,
excluding cash payments for fractional shares, in connection with such
transaction or transactions consists of shares of common stock that are listed
or quoted on any of the NYSE MKT, The New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or any of their respective
successors) or will be so listed or quoted when issued or exchanged in
connection with such transaction or transactions and as a result of such
transaction or transactions the Convertible Notes become convertible into such
consideration, excluding cash payments for fractional shares.

 

  If any transaction in which Company’s common stock is replaced by the
securities of another entity occurs, following completion of any related
make-whole fundamental change period (or, in the case of a transaction that
would have been a fundamental change or a make-whole fundamental change but for
the immediately preceding paragraph, following the effective date of such
transaction), references to the Company in the definition of “Fundamental
Change” above shall instead be references to such other entity.

 

RANKING

The Convertible Notes will be Company’s senior unsecured obligations and will
rank:

 

  •   senior in right of payment to any of Company’s indebtedness that is
expressly subordinated in right of payment to the Convertible Notes;

 

  •   equal in right of payment to any of Company’s unsecured indebtedness that
is not so subordinated;

 

  •   effectively junior in right of payment to any of Company’s secured
indebtedness to the extent of the value of the assets securing such
indebtedness; and

 

  •   structurally junior to all indebtedness and other liabilities (including
trade payables) of Company’s subsidiaries.

 

4



--------------------------------------------------------------------------------

TRANSFER RESTRICTIONS; ABSENCE OF A PUBLIC MARKET FOR THE NOTES

Both the Convertible Notes and any shares of Company’s common stock received
upon conversion of the Convertible Notes are subject to certain transfer
restrictions, which may limit the ability of 5% or 10% shareholders to transfer
the Convertible Notes or shares of Company’s common stock.

 

  Holders may offer or sell the Convertible Notes only (1) to Company or one of
its subsidiaries or (2) to a person the holder reasonably believes is a
qualified institutional buyer that is purchasing for its own account or for the
account of another qualified institutional buyer and to whom notice is given
that the transfer is being made in reliance on Rule 144A, all in compliance with
Rule 144A (if available). Holders may offer or sell any shares of Company’s
common stock issuable upon conversion of the Convertible Notes only as
contemplated in (1) and (2) above and otherwise in transactions exempt from the
registration requirements of the Securities Act or pursuant to an effective
registration statement under the Securities Act.

 

HEDGING TRANSACTIONS

As a condition to any purchase of Convertible Notes, each beneficial owner of
the Convertible Notes must agree in writing with Company that until the earlier
of (x) the date that is 10 calendar days following the pricing date for the
contemplated subscription rights offering (as described herein), if any, and
(y) August 9, 2016 (such earlier date, the “cut-off date”), neither it nor any
of its affiliates will, directly or indirectly: offer, pledge, sell, short sell
or contract to sell any shares of Company’s common stock; sell any option or
contract to purchase any shares of Company’s common stock; purchase any option
or contract to sell any shares of Company’s common stock; grant any option,
right or warrant to purchase any shares of Company’s common stock; otherwise
transfer or dispose of or transfer any shares of Company’s common stock; enter
into any swap or any other agreement that transfers, in whole or in part, the
economic consequence of ownership of Company’s common stock, whether any such
swap or transaction is to be settled by delivery of shares or other securities,
in cash or otherwise (the foregoing, the “hedging restrictions”); or transfer
any of its Convertible Notes to any other party prior to the cut-off date unless
that party agrees in writing with us to be bound by the hedging restrictions and
this limitation on transfers; provided, however, the foregoing hedging
restrictions shall not apply to any purchases, sales or exercises of the
transferrable subscription rights issued in any subscription rights offering.

 

REGISTRATION RIGHTS

The Company shall enter into a registration rights agreement with the initial
purchasers, pursuant to which the Company will:

 

  •   agree to file a shelf registration statement (which shall be an automatic
shelf registration statement if Company is then a well-known seasoned issuer, or
WKSI) with the SEC as soon as practicable following the date hereof, and in any
event, on or prior to the 90th day after the first date of original issuance of
the Convertible Notes, covering resales of the shares of Company’s common stock,
if any, issuable upon conversion of the Convertible Notes and in respect of any
make-whole premium;

 

5



--------------------------------------------------------------------------------

  •   if Company is not a WKSI on such 90th day, Company shall use its best
efforts to cause the shelf registration statement to become effective within 180
days after the first date of original issuance of the Convertible Notes; and

 

  •   use Company’s best efforts to keep the shelf registration statement
effective until the earlier of (1) the 120th calendar day immediately following
the maturity date or (2) the date on which there are no longer outstanding any
Convertible Notes or restricted shares of Company’s common stock that have been
received upon conversion of the Convertible Notes or in respect of any
make-whole premium.

 

  If Company does not fulfill certain of its obligations under the registration
rights agreement with respect to the Convertible Notes, Company will be required
to pay liquidated damages to holders of the Convertible Notes. If a holder
converts some or all of its Convertible Notes for shares of Company’s common
stock or receive shares in respect of any make-whole premium, such holder will
not be entitled to liquidated damages with respect to shares of Company’s common
stock. However, if a holder converts its Convertible Notes or if Company
delivers any shares of its common stock in respect of any make-whole premium
when there exists a registration default with respect to shares of Company’s
common stock, Company shall increase the conversion rate or the amount of such
make-whole premium, as the case may be, by 3% instead of paying any liquidated
damages on such shares of Company’s common stock.

 

BOOK ENTRY FORM

Unless otherwise agreed to by an Investor, the Convertible Notes will be issued
in book-entry form and will be represented by permanent global certificates
deposited with, or on behalf of, The Depository Trust Company (“DTC”) and
registered in the name of a nominee of DTC. Beneficial interests in any of the
Convertible Notes will be shown on, and transfers will be effected only through,
records maintained by DTC or its nominee and any such interest may not be
exchanged for certificated securities, except in limited circumstances.

 

TRUSTEE, PAYING AGENT AND CONVERSION AGENT

[TBD]

 

CONDITIONS PRECEDENT

The obligations of the Investors to acquire the Convertible Notes is subject to
the prior satisfaction of the following conditions;

 

  (1) The failure of the Company to sell at least $100,000,000 of senior
unsecured convertible notes by July 1, 2016 (“Other Notes”);

 

  (2) After the date on which the letter agreement (to which this Back Up 2021
Convertible Note Term Sheet is attached) becomes effective, the Company shall
not have issued any convertible notes (or any other notes) or otherwise obtained
any other financing that does not qualify as Other Notes, other than a financing
contemplated by that certain Bridge Loan Term Sheet of even date herewith;

 

  (3) The parties have entered into a purchase agreement for the issuance and
sale of the Convertible Notes, an indenture, and such other definitive
documentation, each in form and substance satisfactory to the Investors, as
reasonably requested by the Investors to evidence the Convertible Notes;

 

6



--------------------------------------------------------------------------------

  (4) Payment of all fees, costs and expenses payable to the Investors on or
before the Closing Date;

 

  (5) No Fundamental Change (as customarily defined in a senior unsecured
convertible note indenture) shall have occurred;

 

  (6) No event that would have resulted in a default or an event of default
under a customary convertible note indenture shall have occurred and be
continuing immediately before or after giving effect to the issuance of the
Convertible Notes;

 

  (7) Receipt of customary closing certificates and legal opinions in form and
substance reasonably satisfactory to the Investors.

 

MATURITY DATE

June 30, 2021, unless earlier repurchased, redeemed or converted.

 

USE OF PROCEEDS

The proceeds of the Convertible Notes shall be used for general corporate
purposes.

 

COVENANTS

Customary limited covenants for senior unsecured convertible notes (and
indentures) and, in any case, in form and substance satisfactory to the
Investors

 

EVENTS OF DEFAULT:

Customary for senior unsecured convertible notes (and indentures) and any others
to be mutually agreed upon (subject to negotiated cure periods), in each case,
in form and substance satisfactory to the Investors .

 

NOL PROTECTION

To the extent that the Board of the Company determines in good faith that the
issuance of common stock pursuant to the terms of the Convertible Notes,
including as a result of conversion or a make-whole premium payment, could cause
the Company to undergo an “ownership change” as defined in Section 382 of the
Internal Revenue Code of 1986 and the Treasury Regulations promulgated
thereunder or otherwise materially and adversely affect the ability of the
Company to preserve the utilization of its Net Operating Loss Carryforwards for
Federal Income Tax purposes, notwithstanding any other provision in the
Indenture, the Company will be required to elect to settle such conversion or
payment in cash or a combination of cash and shares to the extent of such
determination.

 

SECTION 13D BLOCKER

Unless otherwise agreed to by the Investors, the Indenture shall contain a
5%/10% blocker in form and substance satisfactory to the Investors.

 

MISCELLANEOUS:

New York law to govern.

 

  Waiver of trial by jury.

 

  Consent to jurisdiction of state and federal courts located in New York City.

 

7



--------------------------------------------------------------------------------

Schedule 2

Back Up Convertible Note Commitment

 

Investor

   Back Up Convertible Note
Commitment  

Highbridge International LLC

   $ 39,000,000   

Highbridge Tactical Credit & Convertibles Master Fund, L.P.

   $ 11,000,000   

Funds Managed on behalf of Whitebox Advisors, LLC

   $ 50,000,000      

 

 

 

TOTAL

   $ 100,000,000.00      

 

 

 